Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128115                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 128115
                                                                    COA: 256096
                                                                    Wayne CC: 89-014697
  WILLIAM DONNIE CALLOWAY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 3, 2005 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court with
  directions to consider and decide defendant’s motion for testing of biological material
  pursuant to MCL 770.16, which was filed with defendant’s motion for relief from
  judgment. While the Wayne Circuit Court ruled upon the latter motion, it failed to rule
  upon the motion for testing of biological material.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2005                    _________________________________________
           s1102                                                               Clerk